Citation Nr: 1127242	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  08-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating greater than 30 percent for aspirational bronchitis. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from December 1944 to January 1945. 

This matter comes to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for aspirational bronchitis and assigned a noncompensable rating effective December 19, 2006.  

In July 2009 the Board remanded the issue for further development which has been completed. 

During the pendency of the appeal an August 2010 rating decision increased the initial rating to 10 percent and a May 2011 rating decision increased the initial rating to 30 percent, both effective December 19, 2006. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's aspirational bronchitis is manifested by forced expiratory volume over one second (FEV-1) of 71 percent predicted, a ratio between FEV-1 and the forced vital capacity (FVC) of 115 percent, and a diffusing capacity of the lung for carbon monoxide in a single breath (DLCO(SB)) of 75 percent predicted.


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent for aspirational bronchitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.96, 4.97, Diagnostic Code 6600 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  

The issues of initial higher rating for aspirational bronchitis involves a "downstream" issue, as the initial claim for service connection for aspirational bronchitis was granted in the May 2007 rating decision appealed, and the current appeal arises from his disagreement with the rating originally assigned.

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated; it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Thus, as the Veteran's claim for an increased initial disability rating was appealed directly from the initial rating assigned, no further action under the section 5103(a) is required.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Letters dated January 2007, March 2008, September 2009, and August 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's VA medical treatment records and private treatment records have been obtained; he did not identify any additional private or VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  

The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  

A VA examination was conducted in October 2009 and an additional opinion was obtained in March 2011.  The examination was adequate for rating purposes as all required testing was accomplished.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Diagnostic Code 6600 provides ratings for chronic bronchitis.  Forced Expiratory Volume in one second (FEV-1) of 71- to 80- percent predicted value, or; the ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) is 66- to 80-percent predicted, is rated 10 percent disabling.

FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, is rated 30 percent disabling.

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), is rated 60 percent disabling.

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, is rated 100 percent disabling.  38 C.F.R. § 4.97.

The special provisions regarding evaluation of respiratory conditions note that post-bronchodilator studies are required when pulmonary function tests are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why.  The provisions also note that when evaluating a respiratory disorder based on pulmonary function tests, use post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results were poorer than the pre- bronchodilator results.  In those cases, use the pre- bronchodilator values for rating purposes.  38 C.F.R. § 4.96(d).

A November 2007 VA examination found that there was no current evidence of bronchitis but the Veteran had exacerbations three to four times per year.  The examiner noted that the Veteran did not have chronic bronchitis in between his flare up episodes caused by his reflux disease.  The examiner noted that the Veteran did not use supplemental oxygen, did not use supplemental medications other than when he has flare-ups, and has variable treatment during his flare ups.  The Veteran had a history of inhaler use.  No pulmonary function tests were conducted at the November 2007 VA examination and an additional examination was required. 

In October 2009 a VA examination was conducted. At the examination the Veteran reported bronchitis flare ups which require bed rest and treatment with antibiotics three to four times per year.  He reported being treated by Dr. J.W. for acute problems on an urgent basis.  The Veteran reported having an albuterol meter dose inhaler which he uses as needed, four times per day.  However he stated that the albuterol makes him gag and he rarely uses it, about once a month.  Upon examination the Veteran's breath sounds were clear on the left lower lobe with fine crackles in the right lower lobe at the bases.  The Veteran's respirations were absent for retractions or respiratory distress. 

In November 2009 a VA pulmonary function test was conducted.  FEV-1 was 63 percent post-bronchodilator and 71 percent pre-bronchodilator.  FEV-1/FVC was 115 percent post-bronchodilator and 117 percent pre-bronchodilator.  Single Breath Diffusion Test was conducted with DLCO (SB) of 75 percent.

In August 2010 a private pulmonary function test was conducted.  FEV-1 percentages were not identified.  FEV-1/FVC was 83.8 percent. 

In March 2011 a VA examiner reviewed both the August 2010 private pulmonary function test and the November 2009 VA pulmonary function test to determine which test most closely represents the level of impairment due to aspirational bronchitis.  The examiner opined that the November 2009 pulmonary function test was the most accurate test as the August 2010 test did not show percentages of predicted and, accordingly, the information is incomplete.  The examiner stated that the percent of predicted of FEV-1 is the standard in determining level of impairment due to aspirational bronchitis and the November 2009 pulmonary function test with the FEV-1 of 63 percent should be followed as the measurement that most closely measures the Veteran's level of impairment.  

While the examiner opined that the FEV-1 of 63 percent most closely measures the level of impairment, the rating schedule clearly establishes that post-bronchodilator results are to be used unless they are poorer than the pre-bronchodilator results, in which case the pre-bronchodilator values are used.  38 C.F.R. § 4.96(d).
Here the post-bronchodilator results were poorer, with a FEV-1 of 63 percent and pre-bronchodilator results were FEV-1 of 71 percent, therefore the pre-bronchodilator results FEV-1 of 71 percent should be used for rating purposes.  

As there is no evidence of FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min or right ventricular hypertrophy, or; pulmonary hypertension, or; episode(s) of acute respiratory failure, or; outpatient oxygen therapy, a higher initial rating for aspirational bronchitis is not warranted. 

The assignment of different evaluations throughout the pendency of the Veteran's appeal has been considered.  However, the evidence does not support staged ratings for aspirational bronchitis.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The potential application of 38 C.F.R. § 3.321(b)(1) has also been considered.  See Thun v. Peake, 22 Vet. App. 111 (2008).  However, there has been no showing that the service-connected aspirational bronchitis has caused marked interference with employment, has necessitated frequent periods of hospitalization, or has otherwise rendered impractical the application of the regular scheduler standards.  There is no doubt that the Veteran has bronchitis which results in restriction of activities.  However, the regular scheduler criteria contemplate the symptomatology shown in this case.  Thun v. Peake, 22 Vet. App. 111 (2008).  In essence, the evidence does not demonstrate an exceptional or unusual disability picture which renders impracticable the application of the regular scheduler standards.  As such, referral for consideration of an extraschedular evaluation is not warranted here.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An initial rating greater than 30 percent for aspirational bronchitis is denied. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


